771 N.W.2d 792 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Patrick Carl JONES, Defendant-Appellant.
Docket No. 138718. COA No. 288949.
Supreme Court of Michigan.
September 16, 2009.

Order
On order of the Court, the application for leave to appeal the March 11, 2009 *793 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motions to remand and for miscellaneous relief are DENIED.